y\'

,

7 aft ,

Case 1:19-cr-00600-RDB Document1 Filed 12/18/19 Page 1 of 24

Li
US OISTpa:
DISTRICT Ac

JMG: USAO2018R0230 2019 DEC | BP PH 3
IN THE UNITED STA’ Ares DISTRICT COURT
ISTRIC

i.

FOR THE DIS

   

PUT ae wo, ROO-!1- 0WOO

Vv. (Conspiracy to Commit Wire Fraud,
JOSEPH EDWARD LIBERTO, U.S.C. § 1343; Forfeiture Allegation,
18 U.S.C. § 981(a)(a)(C) & 28 U.S.C.

Defendant. § 2461(c))

)
)
)
} 18 U.S.C. § 13849; Wire Fraud, 18
)
)
)
)

 

INDICTMENT
The Grand Jury for the District of Maryland charges that:
COUNT ONE
(Conspiracy to Commit Wire Fraud)
INTRODUCTORY ALLEGATIONS
_ Relevant Persons and Entities

At all times relevant to this Indictment:

1. The United States Postal Service (“the Postal Service” or USPS) was an
independent agency of the executive branch of the United States government that was
responsible for providing postal service in the United States.

2. EMCOR Facilities Service, Inc. (EMCOR), which conducted business
under the name of the EMCOR Customer Solutions Center (CSC), was a corporation
that maintained its principal places of business in Phoenix, Arizona and Norristown,
Pennsylvania. EMCOR was in the business of acting as an agent or clearing house
responsible for receiving service calls for needed repair work or alterations on its

customers’ facilities and then assigning those to service providers (SPs); reviewing and
Case 1:19-cr-O0600-RDB Document1 Filed 12/18/19 Page 2 of 24

approving proposals submitted by the SPs for performing the requested work;
monitoring the SP’s performance of the work; and then receiving the final invoice from
the SP and processing it for payment. EMCOR’s customers included both government
agencies and private companies and entities. Starting in or about 2006, EMCOR
entered into a contractual relationship with the Postal Service whereby it agreed to act
as its agent for the performance of the functions listed above.

3. The EMCOR-CSC was responsible for assigning work orders for repairs to
its clients’ facilities; monitoring the timely performance of the repairs; and approving
proposals and paying invoices received from companies it hired to perform repair work.
The EMCOR-CSC’s main offices were located in Phoenix, Arizona, while the conduct of
repair work and alterations on Postal Service facilities located in the states of Maryland,
Virginia, the District of Columbia, North Carolina, and Pennsylvania was primarily
overseen by USPS personnel in offices located in Greensboro, North Carolina;
Indianapolis, Indiana; and West Columbia, South Carolina.

4. Sierra Construction, LLC (“Sierra” or “the company”), was a construction
service company that conducted its business from offices located at 3535 Urbana Pike,
Frederick, Maryland 21704 and 5340 Spectrum Drive, Suite I, Frederick, Maryland
21703. Sierra Construction began doing business in 1997. Starting in or about
November 2010, Sierra became an SP to the Postal Service by entering into a series of ©
contractual agreements with the EMCOR-CSC whereby it agreed to provide repair
services to USPS facilities initially located within 200 miles (and starting in January
2016, within 400 miles) of Frederick, Maryland or zip code 21704, including the states

of Maryland, Virginia, Delaware, West Virginia, Pennsylvania, and North Carolina.
Case 1:19-cr-O0600-RDB Document 1 Filed 12/18/19 Page 3 of 24

5. JOSEPH EDWARD LIBERTO (“JOSEPH LIBERTO”) was the
President of Sierra. Among JOSEPH LIBERTO’s functions and responsibilities as
President were the oversight and management of work assigned to Sierra by EMCOR for
the Postal Service and other EMCOR clients and oversight of Sierra’s direct contractual
relationship with the Postal Service through direct buy and Job Order Contract (JOC)
work orders. JOSEPH LIBERTO also oversaw Sierra’s performance on individual
EMCOR work orders issued on behalf of the Postal Service, either managing the entire
job himself or routinely providing guidance and instructions to Sierra employees known
as project managers (PMs) with regard to the selection of subcontractors and the
negotiation of prices with them as to materials and labor costs, and the submission of
job estimates and final invoices to EMCOR. JOSEPH LIBERTO also in many
-. instances either personally developed and submitted Sierra’s quote or proposal on
particular assigned work orders to EMCOR, or he reviewed and adjusted the quotes or
proposals prepared by Sierra’s PMs before they were submitted to EMCOR for repair

work on behalf of the Postal Service.

The Subcontractor Disclosure Requirements and Charging

Limitations Established by the EMCOR/Sierra Contracts

6. Commencing at least as early as November 2010, Sierra entered into a
series of contracts known as supplier agreements with the EMCOR-CSC whereby the
company agreed to perform repair work on Postal Service facilities subject to certain
terms, conditions, and requirements. Among other things, these contracts specified:

. the labor rates that would be paid by EMCOR and the Postal Service

for particular labor classifications (such as General Foreman,
Foreman, Tradesman, and Apprentice or Laborers) or trade/service

classifications (such as HVAC, Electrical, Overhead Doors, Lighting,
Lock & Key, Plumbing and Signs and Flags);

3
Case 1:19-cr-O0600-RDB Document1 Filed 12/18/19 Page 4 of 24

* | the maximum allowable mark-ups for materials (20%) and
equipment rental (20%);

. the allowable amounts that would be paid for trip charges to

analyze the repair or maintenance issue identified in the work
order, and to perform the necessary repairs;

° the time period within which Sierra had to respond and complete

needed repairs, based upon the priority level assigned by EMCOR
(from Level P5 [highest and most urgent] to Level P1 [lowest and
least urgent]). ,

7. The contractual relationship between Sierra and the EMCOR-CSC
continued until December 2018. During the course of their contractual relationship,
Sierra and the EMCOR-CSC periodically executed new contracts governing the terms
and conditions of their relationship. This occurred in April 2012; April 2013; January
2016; and June 2018. JOSEPH LIBERTO, in his capacity as the President of Sierra,
signed each of these.contracts on its behalf.

8. Starting with the updated EMCOR-CSC Supplier Agreement concluded
between it and Sierra in April 2013, each subsequent contract included a number of
provisions relating to the use of subcontractors by an SP such as Sierra on repair
projects assigned to it by the EMCOR-CSC. For example, the EMCOR/Sierra contract
executed in April 2013 included the following statement in bold-faced type on the first
full page of the agreement that was specifically made applicable to work performed on
Postal Service facilities: -

If the work is subcontracted (USPS only), subcontractor’s

invoice(s) must be attached to provider’s invoice. A copy of the

fully itemized invoice that shows labor rates, labor hours, total
workers on location, itemized materials, and a full description

of the work. If this is not provided, the invoice will be rejected

back until EMCOR secures this information. A subcontractor’s

quote cannot be used as an invoice. Support must be an actual
invoice provided by subcontractor.

4
Case 1:19-cr-O0600-RDB Document1 Filed 12/18/19 Page 5 of 24

USPS only allows specific mark-ups on subcontractor
invoices. The format is as follows:

$0 - $500 - $50 flat markup
$501 - $1000 - $100 flat markup

° Above $1000 — 10% markup
This information was then repeated on page 7 of the EMCOR/Sierra contract signed in
April 2013 with the further warning that “Invoices deviating from these requirements
will NOT be processed for payment until the problem has been resolved to the Customer
Solutions Center's satisfaction.”

QO. The contract executed between EMCOR and Sierra in April 2013 limited
mark-ups on materials and rented equipment to Cost + 20%. It also provided that trip
charges were to be billed at $75 per trip if within a radius of 25-50 miles from the SP’s
location; $100 if 50-75 miles from the SP’s location; and $125 if 75-100 miles from the
SP’s location.

10. The EMCOR/Sierra contract executed in April 2013 further required
Sierra to identify the types of construction and repair services that it was capable of
providing. Of the 21 categories listed, Sierra placed “X’s” representing that it provided
the indicated service next to all but two of them. In fact, Sierra relied heavily upon
locating and hiring subcontractors to provide many of the services listed, including
HVAC, glass repair, fencing, door repair, electrical, plumbing, locksmith, painting, and
paving jobs.

11. The EMCOR/Sierra contract executed in April 2013 further required
Sierra to specify the geographic area within which it could provide service. Sierra

represented that its base location was Frederick, Maryland; that it could provide service

itself in Maryland, the District of Columbia, Pennsylvania, Delaware, Virginia, and West

5
Case 1:19-cr-O0600-RDB Document1 Filed 12/18/19 Page 6 of 24

Virginia; and that it had “Nationwide Coverage” but that in “States outside our coverage
area we will sub-contract”. In truth and in fact, Sierra routinely subcontracted work on
Postal Service jobs arising within all six of the jurisdictions in which it represented that
. it could itself provide service.

12. The April 2013 EMCOR/Sierra contract was signed by JOSEPH
LIBERTO directly beneath the following certifications, which appeared in bold-faced
type:

Supplier hereby agrees to and accepts the foregoing terms and
conditions.

Supplier certifies and warrants that the responses provided to the
Qualification Questionnaire are true and that Supplier is in
compliance with the above stated Performance Standards.

13. Inmid-November 2015, EMCOR-CSC issued a new and significantly more
detailed supplier agreement (EMCOR-CSC SM Supplier Agreement 11-17-2015) which
was signed by JOSEPH LIBERTO on behalf of Sierra on January 8, 2016. Page 1 of
the Agreement contained the following statements in bold-faced type:

If the work is subcontracted (USPS only) by Supplier,
Supplier’s invoice must include the subcontractor’s invoice
that shows labor rates, labor hours, total workers on
location, itemized materials, and a full description of the
work. If this is not provided, the invoice will be rejected until
such information is delivered. A subcontractor’s quote

cannot be used as an invoice. Support must be an actual
invoice provided by subcontractor.

USPS only allows specific mark-ups on subcontractor invoices —
found in Performance Standards Attachment.

Defendant JOSEPH LIBERTO’s initials appear directly beneath this statement and on

every page of the agreement.
Case 1:19-cr-O0600-RDB Document1 Filed 12/18/19 Page 7 of 24

14. With respect to repair jobs that were performed by Sierra’s own employees
(“self-perform jobs”), under the heading “Compensation and Labor Rates Structure,”
pages 1 and 2 of the agreement signed in January 2016 provided that Sierra’s rates on
jobs it handled itself were to be based upon a table that set forth the Standard Hourly
Rate, and Overtime and Sunday/ Holiday Rates, for 27 different Trade/Service
Classifications that Sierra represented were services it was able to perform. The
contract further provided that these rates “shall be deemed to cover all costs” unless the
work order expressly provided otherwise.

15. Page 2 of the agreement signed in January 2016 included the same 20% '
limitation on mark-ups for materials and equipment rentals and the same allowable trip
charges that were included in the contract signed in April 2013. JOSEPH LIBERTO’s
initials appear at the bottom of this page.

16. On page 3 of the January 2016 agreement, in regard to Sierra’s service
area, the contract required Sierra to “provide the Radius in miles that your company can
provide service from your base location(s). Please designate in what areas your work |
will be Self-Performed and in what areas it may be Subcontracted.” Sierra indicated
that the zip code of its base city was 21704 (southeast Frederick, Maryland and other
areas along I-270), and that it could cover jobs within a 400 mile radius of that location.
In response to the further question, “Will you Self-Perform or Subcontract in this area?”,
Sierra responded, “Self-Perform.” JOSEPH LIBERTO’s initials appear at the bottom
of this page.

17. On page 14 of the January 2016 agreement, it expressly stated that the
“Required documents supporting invoices sent to customer for approval” included

“subcontractor’s invoice (if applicable)” for all invoices between $0 and $2,000.00, as

7
Case 1:19-cr-O0600-RDB Document1 Filed 12/18/19 Page 8 of 24

well as “receipts for any material components that exceed $500 in individual value.”
JOSEPH LIBERTO’s initials appear at the bottom of this page.

18. | Under the “Compensation and Rate Structure” section of the contract
signed in January 2016, on page 15 of the agreement, it stated in bold-faced type that
“Markups for subcontracted efforts invoicing shall be as follows:

¢ $0.00 to $500.00 no more than $50 markup
* $501.00 $15,000.00 no more than 10% mark up”

JOSEPH LIBERTO’s initials appear at the bottom of this page. |

19. The Sierra/EMCOR contract signed in January 2016 also provided for the
first time that all external service providers (which included Sierra) must submit their
invoices electronically through the Invoice Management Portal (IMP). Invoices entered
into the IMP were reviewed by EMCOR personnel in Phoenix, Arizona and Norristown,
Pennsylvania. JOSEPH LIBERTO’s initials appear at the bottom of this page.

20. The January 2016 EMCOR/Sierra contract was signed by JOSEPH
- LIBERTO directly beneath the following certifications, which appeared in bold-faced
type:

Supplier hereby agrees to and accepts the foregoing terms and
conditions.

Supplier certifies and warrants that the responses provided to the

Qualification Questionnaire are true and that Supplier is in

compliance with this Agreement.

21. In early April 2017, EMCOR-CSC issued a new and significantly more
detailed supplier agreement (EMCOR-CSC & Viox Services Combined SP Supplier Agmt
04-3-17) which was signed by JOSEPH LIBERTO on behalf of Sierra on June 6, 2018.

On page 2 of this agreement, Sierra again represented that it would “Self-Perform” all .

projects assigned to it within 400 miles of zip code 21703 in the same six jurisdictions

8
‘

Case 1:19-cr-O0600-RDB Document1 Filed 12/18/19 Page 9 of 24

identified in the previous contract. At the bottom of page 2, the agreement again
provided that

If the work is subcontracted (USPS only) by Supplier,
Supplier’s invoice must include the subcontractor’s invoice
that shows labor rates, labor hours, total workers on
location, itemized materials, and a full description of the
work. If this is not provided, the invoice will be rejected until
such information is delivered. A subcontractor’s quote
cannot be used as an invoice. Support must be an actual
invoice provided by subcontractor. |

JOSEPH LIBERTO's initials appear immediately below this text at the bottom of this
page. |

22. On page 6 of the agreement signed in June 2018, which is a page entitled
“Invoicing — EMCOR Customer Solutions Center,” the following language
appears as part of the list of what must be clearly indicated by supplier invoices:

If the work is subcontracted (USPS only), subcontractor’s invoice(s)
showing labor rates, labor hours, total workers on location, itemized
materials, and a full description of work must be attached to Supplier’s
invoice. If this is not provided, the invoice will be rejected back until
the EMCOR Customer Solutions Center secures this information. A
subcontractor’s quote cannot be used as an invoice. Support must be
an actual invoice provided by subcontractor. Invoices deviating from
these requirements will NOT be processed for payment until the
problem has been resolved to the EMCOR Customer Solutions Center’s
satisfaction.

JOSEPH LIBERTO’s initials appear below this text at the bottom of this page.

23. Page 16 of the agreement signed in June 2018 included the same language
relating to subcontractor’s invoices under “Required documents supporting invoices”
that is quoted in { 17 above, and page 18 of the June 2018 agreement included the same
language relating to “Markups for sub-contracted efforts invoicing” that is quoted in {

18 above. JOSEPH LIBERTO’s initials appear at the bottom of each of these pages.
Case 1:19-cr-O0600-RDB Document1 Filed 12/18/19 Page 10 of 24

24. With regard to jobs that were self-performed by Sierra, the Sierra/EMCOR
contract signed in June 2018 provided a list of specified hourly rates for 30 different
Trade/Service Classifications on page 3 and also stated on page 2 that these rates “shall
be deemed to cover all costs” unless the work order expressly provided otherwise.

- 25. Exhibit D at page 21 of the Sierra/EMCOR contract signed in June 2018,
which is entitled “Interactive Voice Response (IVR) System Implementation,” stated |
that “it is REQUIRED that Service Providers utilize the IVR with regard to all Work
Orders dispatched. ... For Each Work Order it is REQUIRED to ‘Check-In’ upon arrival
at the site allowing for accurate reporting of work and response time.” JOSEPH
LIBERTO’s initials appear at the bottom of the page.

26. TheJune 2018 EMCOR/Sierra contract was signed by JOSEPH
LIBERTO directly beneath the following certifications, which appeared in bold-faced
type:

Supplier hereby agrees to and accepts the foregoing terms and
conditions. ,

Supplier certifies and warrants that the responses provided to the
Qualification Questionnaire are true and that Supplier is in
compliance with this Agreement.

27... Throughout the period from April 2013 through December 31, 2018, Sierra
transmitted the proposals it prepared in response to work orders issued to it by
EMCOR-CSC, and the final invoices for those assignments to EMCOR-CSC, by means of
emails from its offices in Frederick, Maryland to EMCOR-CSC’s offices in Phoenix,

Arizona and Norristown, Pennsylvania respectively.

10
Case 1:19-cr-O0600-RDB Document1 Filed 12/18/19 Page 11 of 24

THE SCHEME TO DEFRAUD
28.  Fromat least in or about April 2013, and continuing thereafter until on or
about November 29, 2018, in the District of Maryland and elsewhere, the defendant,
JOSEPH LIBERTO,

together with certain other co-schemers known and unknown to the members of the
“Grand Jury, did knowingly devise and intend to devise a scheme and artifice to defraud

EMCOR and the Postal Service as to material matters, and to obtain and attempt to

obtain by means of materially false and fraudulent pretenses and representations,

money and property of the Postal Service, in an amount in excess of $2 million, more or

less (hereafter “the scheme to defraud”).

THE CONSPIRACY
29.  Fromat least in or about April 2013, and continuing thereafter until on or
about November 29, 2018, in the District of Maryland and elsewhere, the defendant,
| JOSEPH LIBERTO,
did knowingly and willfully conspire, combine, confederate, and agree with other éo-
conspirators known and unknown to the members of the Grand J ury, to commit wire
fraud, that is, to knowingly execute and attempt to execute the scheme to defraud

through the use of interstate wires in violation of Title 18, United States Code, Section

1343.

The Objects of the Conspiracy

30. The objects of the conspiracy were:
(a) to enable Sierra to substantially increase its revenues from repair projects

assigned to it by the EMCOR-CSC by hiding from EMCOR personnel that it was using

1t
Case 1:19-cr-O0600-RDB Document1 Filed 12/18/19 Page 12 of 24

the services of subcontractors on many of these projects, thereby enabling Sierra to
submit bills for its supposed services at rates that were both far in excess of the amount
the subcontractor or subcontractors were charging it, and also far in excess of the
specified mark-up that would otherwise have been allowed under Sierra’s contract with
EMCOR-CSC; |

(b) to cover up and hide from EMCOR personnel the fact that Sierra was
frequently using the services of subcontractors in order to perpetuate the continuation
of the scheme by means of false representations, omissions, and other forms of
deceptive and misleading conduct; and

{c) | onjobs assigned through the EMCOR-CSC that Sierra self-performed, to
overcharge for its services by fraudulently inflating the number of labor hours used to
- complete the work and by fraudulently marking up the cost of the materials used in

completing its assigned work on these jobs.

The Manner and Means of the Conspiracy
31. The manner and means by which the defendant and his co-conspirators
sought to accomplish the purposes of the conspiracy included, among other things, the
following:

a. It was a part of the conspiracy to defraud that J OSEPH LIBERTO
fraudulently misrepresented or caused to be misrepresented Sierra’s repair capabilities
or its intent to self-perform projects involving HVAC, glass repair, fencing, door repair,
electrical work, plumbing work, repair and replacement of locks, and paving jobs,

among others, and did not disclose that it intended to and regularly did rely upon

12
Case 1:19-cr-00600-RDB Document 1 Filed 12/18/19 Page 13 of 24

subcontractors to carry out many types of repair jobs within its geographic service area,
in the successive contracts that it executed with EMCOR between 2013 and 2018.

b. It was further a part of the conspiracy to defraud that JOSEPH
LIBERTO hid Sierra’s use of subcontractors on the repair projects assigned to it by
EMCOR by not disclosing its use of subcontractors on the proposals and invoices that it
submitted to EMCOR, and by not providing the estimates or invoices that Sierra had
received from the subcontractors it hired to perform the repair services assigned to it as
required when it submitted proposals and invoices to EMCOR.

c. It was further a part of the conspiracy to defraud that JOSEPH
LIBERTO instructed and caused other Sierra employees to instruct subcontractors that
they should not leave copies of their proposals, estimates, or invoices with postal
employees at the facilities where they performed their repair work, nor transmit those to
the employees at EMCOR or the Postal Service who were identified in the work orders.

d. It was further a part of the conspiracy to defraud that JOSEPH
LIBERTO instructed Sierra PMs to submit fraudulent equipment receipts from non-
existent equipment rental companies to EMCOR along with its invoices that appeared to
reflect that Sierra had rented large pieces of equipment such as bucket trucks or lifts to
perform the work on projects assigned to it by EMCOR, whereas, in truth and in fact,
Sierra had simply hired subcontractors who already possessed the necessary equipment
and who did not bill it separately for the use of their existing equipment, instead billing
only for the time of the technicians responsible for operating the equipment. _

e. It was further a part of the conspiracy to defraud that JOSEPH
LIBERTO falsely added trip fees to proposals and invoices in connection with repair

projects assigned to Sierra, and instructed and caused Sierra’s PMs to do the same, on

13
Case 1:19-cr-O0600-RDB Document1 Filed 12/18/19 Page 14 of 24

projects where no Sierra employees actually traveled to the postal facility in connection
with the initial assessment or completion of the assigned repair work.

f It was a further a part of the conspiracy to defraud that JOSEPH
LIBERTO falsely increased labor hours and material costs on work which was self-
performed by Sierra, and instructed and caused Sierra’s PMs to do the same.

g. It was a part of the conspiracy to defraud that JOSEPH LIBERTO
instructed, and caused other Sierra employees to instruct subcontractors whom it had
hired to perform repair projects assigned to it by EMCOR, that they should not
themselves call EMCOR’s IVR line after the work had been completed, but instead
should leave that to be done by Sierra employees, in an effort to conceal Sierra’s use of

subcontractors from personnel at EMCOR.

18 U.S.C. § 1349

14
Case 1:19-cr-O0600-RDB Document1 Filed 12/18/19 Page 15 of 24

COUNTS TWO THROUGH THIRTY-ONE

(Wire Fraud)

1. The allegations of paragraphs 1 through 27 of Count One are realleged and-

incorporated here by reference, and constitute a scheme and artifice to defraud as

described in paragraph 28 of Count One (“the scheme to defraud”).

2. On or about the dates set forth below, in-the District of Maryland and

elsewhere, the defendant,

JOSEPH LIBERTO,

for the purpose of executing the aforesaid scheme to defraud, together with certain co-

schemers known and unknown to the members of the Grand Jury, did transmit and

cause to be transmitted by means of wire communication in interstate commerce

writings, signs, signals, and sounds, namely:

 

‘COUNT | DATE OF WIRE

DESCRIPTION OF WIRE TRANSMISSION

 

A Sierra invoice in the amount of $1,898.70 that did
not disclose the use of a subcontractor who charged
Sierra $875.00 to carry out repair work on gutters at
a Postal Service facility located in Laurel, Maryland
(Job # 2440132/32731406), which was transmitted
by means of electronic mail from Sierra’s offices in
Frederick, Maryland through the EMCOR Invoice
Management Portal (IMP) for review and approval by
EMCOR staff located in Norristown, Pennsylvania

 

TRANSMISSION
“2 February 22, 2016
3 March 12, 2016

 

 

 

A Sierra invoice in the amount of $1,168.40 that did
not disclose the use of a subcontractor who charged
Sierra $158.67 to carry out the retracking and
lubrication of a lift cable on an overhead dock door at
a Postal Service facility located in Dulles, Virginia
(Job # 35277735), which was transmitted by means
of electronic mail from Sierra’s offices in Frederick,
Maryland through the EMCOR Invoice Management
Portal (IMP) for review and approval by EMCOR staff
located in Norristown, Pennsylvania

 

15

 
Case 1:19-cr-00600-RDB Document1 Filed 12/18/19 Page 16 of 24

 

March 15, 2016

A Sierra invoice in the amount of $1,824.00 that did
not disclose the use of a subcontractor who charged
Sierra a total of $1,050.00 to carry out repairs on a
keypad at the back door at a Postal Service facility
located in Centreville, Virginia (Job # 32777738),
which was transmitted by means of electronic mail
from Sierra’s offices in Frederick, Maryland through
the EMCOR Invoice Management Portal (IMP) for
review and approval by EMCOR staff located in
Norristown, Pennsylvania

 

April 13, 2016

A Sierra invoice in the amount of $3,163.60 that did
not disclose the use of a subcontractor who charged
Sierra $2,100.00 to carry out the repair of a dock
door airbag and an edge leveler at a Postal Service
facility located in Washington, D.C. on Brentwood
Avenue (Job # 32900277), which was transmitted by
means of electronic mail from Sierra’s offices in
Frederick, Maryland through the EMCOR Invoice
Management Portal (IMP) for review and approval by
EMCOR staff located in Norristown, Pennsylvania

 

June 8, 2016

A Sierra invoice in the amount of $8,910.34 that did
not disclose the use of a subcontractor who charged
Sierra $5,790.00 to carry out plumbing repairs at a
Postal Service facility located in Capitol Heights,
Maryland (Job # 32898671), which was transmitted
by means of electronic mail from Sierra’s offices in
Frederick, Maryland through the EMCOR Invoice
Management Portal (IMP) for review and approval by
EMCOR staff located in Norristown, Pennsylvania

 

 

June 22, 2016

 

 

A Sierra invoice in the amount of $2,450.00 that did
not disclose the use of a subcontractor who charged
Sierra $1,439.87 to carry out repair of two dock lifts
at a Postal Service facility located in Gainesville,
Virginia (Job # 32978774), which was transmitted by
means of electronic mail from Sierra’s offices in
Frederick, Maryland through the EMCOR Invoice
Management Portal (IMP) for review and approval by
EMCOR staff located in Norristown, Pennsylvania

 

16

 
Case 1:19-cr-O0600-RDB Document1 Filed 12/18/19 Page 17 of 24

 

8 October 6, 2016 A Sierra invoice in the amount of $9,219.40 that did
not disclose the use of a subcontractor who charged
Sierra $6,500.00 to carry out the replacement of the
fence around the left ramp of the loading dock at a
Postal Service facility located in the Nottingham area
of Baltimore, Maryland (Job # 33305631), which was
transmitted by means of electronic mail from Sierra’s
offices in Frederick, Maryland through the EMCOR
Invoice Management Portal (IMP) for review and
approval by EMCOR staff located in Norristown,
Pennsylvania

 

9 October 21, 2016 A Sierra invoice in the amount of $1,674.28 that did
not disclose the use of a subcontractor who charged
Sierra $950.00 to carry out repair of a broken
window in the postmaster’s office at a Postal Service
facility located in Annapolis, Maryland (Job #
33600075), which was transmitted by means of
electronic mail from Sierra’s offices in Frederick,
Maryland through the EMCOR Invoice Management
Portal (IMP) for review and approval by EMCOR staff
located in Norristown, Pennsylvania

 

10 October 27, 2016 A Sierra invoice in the amount of $1,836.40 that did
not disclose the use of a subcontractor who charged
Sierra $210.00 to carry out reinstalling the chains on
a flagpole at a Postal Service facility located in the
Georgetown neighborhood of Washington, D.C. (Job
# 33500713), which was transmitted by means of
electronic mail from Sierra’s offices in Frederick,
Maryland through the EMCOR Invoice Management
Portal (IMP) for review and approval by EMCOR staff
located in Norristown, Pennsylvania

 

 

11 November 11, 2016 | A Sierra invoice in the amount of $2,326.00 that did

: | not disclose the use of a subcontractor who charged
Sierra $1,087.31 to carry out repairs to the front
doors at a Postal Service facility located in College
Park, Maryland (Job # 33508495), which was
transmitted by means of electronic mail from Sierra’s
offices in Frederick, Maryland through the EMCOR
Invoice Management Portal (IMP) for review and
approval by EMCOR staff located in Norristown,
Pennsylvania

 

 

 

17

 
Case 1:19-cr-O0600-RDB Document1 Filed 12/18/19 Page 18 of 24

 

12 November 17, 2016 | A Sierra invoice in the amount of $9,446.98 that did
not disclose the use of a subcontractor who charged
Sierra $5,000.00 to carry out exterior and interior
painting and touch-up work at a Postal Service
facility located in Covington, Virginia (Job # ©
33438136), which was transmitted by means of
electronic mail from Sierra’s offices in Frederick,
Maryland through the EMCOR Invoice Management.
Portal (IMP) for review and approval by EMCOR staff
located in Norristown, Pennsylvania

 

13 January 3, 2017 A Sierra invoice in the amount of $1,414.60 that did
not disclose the use of a subcontractor who charged
Sierra $430.82 to carry out the replacement of
several 40’ pole lights at a Postal Service facility
located in Gaithersburg, Maryland (Job # 33711551),
which was transmitted by means of electronic mail
from Sierra’s offices in Frederick, Maryland through
the EMCOR Invoice Management Portal (IMP) for
review and approval by EMCOR staff located in
Norristown, Pennsylvania

 

14 January 16, 2017 A Sierra invoice in the amount of $4,036.92 that did
not disclose the use of a subcontractor who charged
Sierra $1,801.81 to carry out removal and:
replacement of fencing in the loading dock area at a
Postal Service facility located on Fayette Street in
Baltimore, Maryland (Job # 33638612), which was
transmitted by means of electronic mail from Sierra’s
offices in Frederick, Maryland through the EMCOR
Invoice Management Portal (IMP) for review and
approval by EMCOR staff located in Norristown,
Pennsylvania

 

 

15 February 3, 2017 A Sierra invoice in the amount of $4,236.00 that did
not disclose the use of a subcontractor who charged
Sierra $2,461.00 to provide seals and insulating
material for dock doors at a Postal Service facility
located in Dulles, Virginia (Job # 33939106), which
was transmitted by means of electronic mail from
Sierra’s offices in Frederick, Maryland through the
EMCOR Invoice Management Portal (IMP) for review
and approval by EMCOR staff located in Norristown,
Pennsylvania

 

 

 

18

 
Case 1:19-cr-O0600-RDB Document1 Filed 12/18/19 Page 19 of 24

 

16 February 13, 2017 | A Sierra invoice in the amount of $3,000.40 that did
not disclose the use of a subcontractor who charged
Sierra $1,995.00 to carry out replacement of lights
and ballast on a workroom floor at a Postal Service
facility located in Sudlersville, Maryland (Job #
33898240), which was transmitted by means of
electronic mail from Sierra’s offices in Frederick,
Maryland through the EMCOR Invoice Management
-Portal (IMP) for review and approval by EMCOR staff
located in Norristown, Pennsylvania

 

17 January 12, 2018 A Sierra invoice in the amount of $1,887.00 that did
not disclose the use of a subcontractor who charged
Sierra $587.50 to carry out the replacement of a wire
in a thermostat at a Postal Service facility located in
the Anacostia area of Washington, D.C. (Job #
35075963), Which was transmitted by means of
electronic mail from Sierra’s offices in Frederick,
Maryland through the EMCOR Invoice Management
Portal (IMP) for review and approval by EMCOR staff
located in Norristown, Pennsylvania

 

18 January 24,2018 | A Sierra invoice in the amount of $1,301.00 that did
not disclose the use of a subcontractor who charged
Sierra $135.00 to thaw out a frozen pipe at a Postal
Service facility located in Betterton, Maryland (Job #
35078304), which was transmitted by means of
electronic mail from Sierra’s offices in Frederick,
Maryland through the EMCOR Invoice Management
Portal (MP) for review and approval by EMCOR staff
located in Norristown, Pennsylvania

 

 

19 February 19, 2018 | A Sierra invoice in the amount of $1,867.40 that did
not disclose the use of a subcontractor who charged
Sierra $412.04 to carry out the replacement of a light
near the front gate at a Postal Service facility located
in Brooklyn/Cherry Hill, Maryland (Job # 35177568),
which was transmitted by means of electronic mail
from Sierra’s offices in Frederick, Maryland through
the EMCOR Invoice Management Portal (IMP) for
review and approval by EMCOR staff located in
Norristown, Pennsylvania

 

 

 

19

 
Case 1:19-cr-00600-RDB Document 1 Filed 12/18/19 Page 20 of 24

 

20 February 20, 2018 | A Sierra invoice in the amount of $5,762.92 that did
not disclose the use of a subcontractor who charged
Sierra $1,510.08 to carry out replacement of defective
exterior lighting at a Postal Service facility located in
Alexandria, Virginia (Job # 35080237), which was
transmitted by means of electronic mail from Sierra’s

- offices in Frederick, Maryland through the EMCOR
Invoice Management Portal (MP) for review and
approval by EMCOR staff located in Norristown,
Pennsylvania

 

21 March 15, 2018 A Sierra invoice in the amount of $1,867.00 that
fraudulently overstated the allowable charge of
$853.28, more or less, for self-performed repair work
by Sierra on a scissor lift leaking hydraulic fluid at a
Postal Service facility located in Thurmont, Maryland
(Job # 35262800), which was transmitted by means
of electronic mail from Sierra’s offices in Frederick,
Maryland through the EMCOR Invoice Management
Portal (IMP) for review and approval by EMCOR staff
located in Norristown, Pennsylvania

 

22 March 27, 2018 A Sierra invoice in the amount of $6,628.40 that did
not disclose the use of a subcontractor whe charged
Sierra a total of $3,601.50 to carry out the
replacement of pole lights in a parking lot at a Postal
Service facility located in Silver Spring, Maryland’
(Job # 35036031 ), which was transmitted by means
of electronic mail from Sierra’s offices in Frederick,
Maryland through the EMCOR Invoice Management
Portal (IMP) for review and approval by EMCOR staff |
located in Norristown, Pennsylvania

 

 

23 April 23, 2018 A Sierra invoice in the amount of $8,724.33 that did
not disclose the use of two subcontractors who
together charged Sierra a total of $4,600.00 to carry
out repairs to a door, arched window unit, and adjoin
portions of wall that had been damaged by a roof leak
at a Postal Service facility located in Warrenton,
Virginia (Job # 35381594), which was transmitted by
means of electronic mail from Sierra’s offices in
Frederick, Maryland through the EMCOR Invoice
Management Portal (IMP) for review and approval by
EMCOR staff located in Norristown, Pennsylvania

 

 

 

20

 
Case 1:19-cr-O0600-RDB Document1 Filed 12/18/19 Page 21 of 24

 

24 April 24, 2018 A Sierra invoice in the amount of $1,329.28 that
fraudulently overstated the allowable charge of no
more than $317.28, more or less, for self-performed
repair work by Sierra that consisted of removing a
weathered sign at a Postal Service facility located in
pata! Hampton,\Masdaad (Job # 35469809), which was
iN nN We transmitted by means of electronic mail from Sierra’s
Lu MA offices in Frederick, Maryland through the EMCOR
y Invoice Management Portal (IMP) for review and

 

| approval by EMCOR staff located in Norristown,
Pennsylvania
25 May 1, 2018 A Sierra invoice in the amount of $5,513.60 that did

not disclose the use of a subcontractor who charged
Sierra $3,500.00 to carry out the repair of a broken
and eroded strip of pavement in the employee
parking lot of a Postal Service facility located in Camp
Hill, Pennsylvania (Job # 35381257), which was
transmitted by means of electronic mail from Sierra’s
offices in Frederick, Maryland through the EMCOR
Invoice Management Portal (IMP) for review and
approval by EMCOR staff located in Norristown,
Pennsylvania

 

26 July 25, 2018 A Sierra invoice in the amount of $757.80 that did
not disclose the use of a subcontractor who charged
Sierra $411.71 to carry out repairs to a dock door at a
Postal Service facility located in Waldorf, Maryland
(Job # 35775539), which was transmitted by means
of electronic mail from Sierra’s offices in Frederick,
Maryland through the EMCOR Invoice Management
Portal (IMP) for review and approval by EMCOR staff
located in Norristown, Pennsylvania

 

 

27 July 31, 2018 ' | A Sierra invoice in the amount of $9,397.40 that did
not disclose the use of a subcontractor who charged
Sierra $5,100.00 to carry out repairs to a sump pump
in the basement of a Postal Service facility located in

Catonsville, Maryland (Job # 35817347), which was
transmitted by means of electronic mail from Sierra’s
offices in Frederick, Maryland through the EMCOR
Invoice Management Portal (IMP) for review and
approval by EMCOR staff located in Norristown,
Pennsylvania

 

 

 

2l1

 
Case 1:19-cr-00600-RDB Document1 Filed 12/18/19 Page 22 of 24

 

28

August 3, 2018

A Sierra invoice in the amount of $7,344 that did not
disclose the use of a subcontractor who charged
Sierra $3,723.40 to carry out the replacement of
shattered glass doors at a Postal Service facility
located in Washington, D.C. [Ben Franklin Station]

| Gob # 35469754), which was transmitted by means

of electronic mail from Sierra’s offices in Frederick,
Maryland through the EMCOR Invoice Management ©
Portal (IMP) for review and approval by EMCOR staff
located in Norristown, Pennsylvania

 

29

September 17,
2018

A Sierra invoice in the amount of $5,107.20 that did
not disclose the use of a subcontractor who charged
Sierra $3,860.00 to carry out repair of exterior glass
doors at a Postal Service facility located in
Washington, D.C. (Lamond/Riggs facility) (Job #
35878242), which was transmitted by means of
electronic mail from Sierra’s offices in Frederick,
Maryland through the EMCOR Invoice Management
Portal (IMP) for review and approval by EMCOR staff
located in Norristown, Pennsylvania

 

30

September 18,
2018

A Sierra invoice in the amount of $486.00 that did
not disclose the use of a subcontractor who charged
Sierra $116.50 to carry out the repair of an air
conditioning unit at a Postal Service facility located in
Swanton, Maryland (Job # 35982676), which was
transmitted by means of electronic mai! from Sierra’s
offices in Frederick, Maryland through the EMCOR
Invoice Management Portal (IMP) for review and
approval by EMCOR staff located in Norristown,
Pennsylvania

 

31

 

 

September 20,
2018

 

A Sierra invoice in the amount of $7,324.64 that did
not disclose the use of a subcontractor who charged
Sierra a total of $4,663.74 to carry out the repair of a
pipe leak in a maintenance room at a Postal Service
facility located in Harrisonburg, Virginia (Job #
35982503), which was transmitted by means of
electronic mail from Sierra’s offices in Frederick,
Maryland through the EMCOR Invoice Management
Portal (IMP) for review and approval by EMCOR staff
located in Norristown, Pennsylvania

 

18 U.S.C. § 1343
18 U.S.C. § 2

22

 
Case 1:19-cr-O0600-RDB Document1 Filed 12/18/19 Page 23 of 24

FORFEITURE ALLEGATION

 

The Grand Jury for the District of Maryland further finds that:

1. Pursuant to FED. R. CRIM. P. 32.2, notice is hereby given to the defendant
that the United States will seek forfeiture as part of any sentence in accordance with 18
U.S.C. § 981(a)(1)(C), 21 U.S.C. § 853, and 28 U.S.C. § 2461(c), in the event of the

defendant’s conviction on this Indictment.

Wire Fraud Forfeiture
2. Upon conviction of the offenses set forth in Counts Two through Thirty-
One, pursuant to 18 U.S.C. § 981(a)((C) and 28 U.S.C. § 2461(c), the defendant,
JOSEPH LIBERTO,
shall forfeit to the United States any and all assets and property, real or personal, that
constitutes or is derived from proceeds traceable to such offenses, including but not
limited to a money judgment in the amount of the proceeds the defendant obtained
from his wire fraud scheme.
Substitute Assets
3. If, as a result of any act or omission of the defendant, any of the property
described above as being subject to forfeiture:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third person;
C. has been placed beyond the jurisdiction of the Court;
d, has been substantially diminished in value; or,
e, has been commingled with other property which cannot be

subdivided without difficulty,

23
Case 1:19-cr-O0600-RDB Document1 Filed 12/18/19 Page 24 of 24

the United States, pursuant to 21 U.S.C. § 853(p), shall be entitled to forfeiture of

substitute property up to the value of the forfeitable property described above.

18 U.S.C. § 981(a)(1)(C)
-21 U.S.C. § 853(p)
28 U.S.C. § 2461(c)

ROBERT K. HUR
UNITED STATES ATTORNEY
FOR THE DISTRICT OF MARYLAND

Fohert, W. Hur CoA

~ATRUE BILE: |

! ‘ SIGNATURE REDACTED:

ee
Foreperson ——- ~—

Date: December Js , 2019

24
